EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is made as of the 1st day of April,
2008 (the “Effective Date”), between Osiris Corporation, Inc., a Delaware
corporation (the “Company”), and Ilan Danieli (the “Executive”).
 
WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms contained herein;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
 
1.    Term. The term of Executive’s employment under this Agreement (the “Term”)
shall commence on the Effective Date and shall continue until terminated in
accordance with Section 4.
 
2.    Position and Duties. The Executive shall serve as Chief Operating Officer,
reporting to the President and CEO (“CEO”). The Executive shall devote his full
working time and efforts to the business and affairs of the Company. The
Executive may serve on other Board of directors, with the approval of the CEO,
or engage in religious, charitable or other community activities as long as such
services and activities are disclosed to the CEO and do not materially interfere
with the Executive’s performance of his duties to the Company as provided in
this Agreement.
 
3.    Compensation and Related Matters.
 
(a)    Base Salary. The Executive’s annual base salary shall be $240,000 subject
to the increase (but not decrease) by the CEO or the Compensation Committee of
the CEO (the “Compensation Committee”). The base salary in effect at any given
time is referred to herein as “Base Salary.” The Base Salary shall be payable in
periodic installments in accordance with the Company’s usual practice for senior
executives.
 
(b)    Quarterly Bonuses. The Executive shall be eligible to receive cash
incentive compensation in the form of a quarterly bonuses based on performance
objectives as determined by the CEO, on an annual basis, after consultation with
the Executive (the “Quarterly Bonus Payments”). The aggregate of Executive’s
target Quarterly Bonus Payments on an annualized basis shall be 50% of his Base
Salary. The Quarterly Bonus Payments shall commence with the first full fiscal
quarter subsequent to the Effective Date and shall be paid within 30 days after
the end of each fiscal quarter.
 
(c)    Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him in performing services hereunder
during the Term, in accordance with the policies and procedures then in effect
and established by the Company for its senior executive officers. In addition,
the Executive shall be entitled to receive prompt reimbursement by the Company
for all legal fees and expenses incurred by him in connection with the
preparation and negotiation of this Agreement.
 
(d)    Vacation. The Executive shall be entitled to twenty (20) paid vacation
days in each calendar year, which shall be accrued ratably during the calendar
year. Business Travel that takes place over weekends or holidays shall be
credited against used vacation days. The Executive shall also be entitled to all
paid holidays given by the Company to its executives. The Executive may not,
without the prior consent of the CEO, carry forward more than five (5) days of
unused vacation entitlement to a subsequent calendar year. Any vacation
entitlement that has not been used by the end of the calendar year or carried
forward to the next calendar year shall be forfeited without pay. Upon
termination of the Executive’s employment, for whatever reason, the Executive
shall be entitled to salary in lieu of any accrued but unused vacation.
 
(e)    Other Benefits. During the Term, the Executive shall be entitled to
receive benefits under all of the Company’s Employee Benefit Plans in effect on
the date hereof, or under plans or arrangements that provide the Executive with
benefits at least substantially equivalent to those provided under such Employee
Benefit Plans. As used herein, the term “Employee Benefit Plans” includes,
without limitation, each pension and retirement plan; supplemental pension,
retirement and deferred compensation plan; savings and profit-sharing plan;
stock ownership plan; stock purchase plan; stock option plan; life insurance
plan; medical insurance plan; disability plan; and health and accident plan or
arrangement established and maintained by the Company on the date hereof for
employees of the same status within the hierarchy of the Company. During the
Term, the Executive shall be entitled to participate in or receive benefits
under any employee benefit plan or arrangement which may, in the future, be made
available by the Company to its executives and key management employees, subject
to and on a basis consistent with the terms, conditions and overall
administration of such plan or arrangement.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)    Taxation of Payments and Benefits. The Employer shall undertake to make
deductions, withholdings and tax reports with respect to payments and benefits
under this Agreement to the extent that it reasonably and in good faith believes
that it is required to make such deductions, withholdings and tax reports.
Payments under this Agreement shall be in amounts net of any such deductions or
withholdings. Except as expressly set forth in this Agreement, nothing in this
Agreement shall be construed to require the Employer to make any payments to
compensate the Executive for any adverse tax effect associated with any payments
or benefits or for any deduction or withholding from any payment or benefit.
 
4.    Termination. The Executive’s employment hereunder may be terminated
without any breach of this Agreement under the following circumstances:
 
(a)    Death. The Executive’s employment hereunder shall terminate upon his
death.
 
(b)    Disability. If the Executive shall be disabled so as to be unable to
perform the essential functions of the Executive’s then existing position or
positions under this Agreement with or without reasonable accommodation, the CEO
may remove the Executive from any responsibilities and/or reassign the Executive
to another position with the Company for the remainder of the Term or during the
period of such disability. Notwithstanding any such removal or reassignment, the
Executive shall continue to receive the Executive’s full Base Salary (less any
disability pay or sick pay benefits to which the Executive may be entitled under
the Company’s policies) and benefits (except to the extent that the Executive
may be ineligible for one or more such benefits under applicable plan terms) for
six months. If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to perform the essential functions of
the Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive. Nothing in this Section 4(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq. 
 
(c)    Termination by Company for Cause. At any time during the Term, the
Company may terminate the Executive’s employment hereunder for Cause if such
termination is approved by the CEO. For purposes of this Agreement, “Cause”
shall mean: (A) conduct by the Executive constituting gross negligence or an act
of willful misconduct in connection with the performance of his duties,
including, without limitation, misappropriation of funds or property of the
Company or any of its subsidiaries or affiliates other than the occasional,
customary and de minimis use of Company property for personal purposes; (B) the
conviction of or pleading nolo contendere by the Executive of any felony
involving deceit, dishonesty or fraud, or any conduct by the Executive that has
resulted in material injury to the Company or any of its subsidiaries and
affiliates; (C)  willful and deliberate non-performance by the Executive of his
duties hereunder which has continued following written notice of such
non-performance from the CEO, provided however, Executive shall not be required
to perform tasks or duties that, in Executive’s reasonable and good faith
judgment, are contrary to legal or ethical principles and standards; (D) a
breach by the Executive of any of his material obligations under this Agreement;
(E) a material violation by the Executive of the Company’s employment policies
which has continued following written notice of such violation from the CEO, or
(F) willful failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the willful inducement of others to fail to cooperate or to produce documents
or other materials. Anything to the contrary notwithstanding, (1) the Executive
shall not be terminated for “Cause” within the meaning of clauses (C), (D), (E)
or (F) of this subsection (c) unless written notice stating the basis for
termination is provided to the Executive and he is given thirty (30) days to
cure the basis for such claim and, if he fails to cure such basis, the Executive
has an opportunity to be heard in person before the CEO at a time and venue
selected by the CEO.
 
(d)    Termination Without Cause. At any time during the Term, the Company may
terminate the Executive’s employment hereunder without Cause if such termination
is approved by the CEO.
 
(e)    Termination by the Executive Without Good Reason. At any time during the
Term, the Executive may terminate his employment hereunder without Good Reason
by written notice to the CEO at least thirty (30) days prior to such
termination. Any such termination shall not constitute a breach of this
Agreement by the Executive.
 
 
2

--------------------------------------------------------------------------------

 
 
(f)    Notice of Termination. Except for termination as specified in Section
4(a), any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto.
 
(g)    Date of Termination. “Date of Termination” shall mean: (A) if the
Executive’s employment is terminated by his death, the date of his death; (B) if
the Executive’s employment is terminated on account of disability under Section
4(b) or by the Company for Cause under Section 4(c), the date on which Notice of
Termination is given; (C) if the Executive’s employment is terminated by the
Company under Section 4(d), thirty(30) days after the date on which a Notice of
Termination is given; and (D) if the Executive’s employment is terminated by the
Executive under Section 4(e) or Section 4(f), thirty (30) days after the date on
which a Notice of Termination is given.
 
5.    Compensation Upon Termination.
 
(a)    Termination Generally. If the Executive’s employment with the Company is
terminated for any reason during the Term, the Company shall pay or provide to
the Executive (or to his authorized representative or estate) any earned but
unpaid Base Salary, Quarterly Bonus Payments, prorated up until the Date of
Termination, unpaid expense reimbursements, accrued but unused vacation and any
vested benefits the Executive may have under any employee benefit plan of the
Company (the “Accrued Benefit”) on the Date of Termination.
 
(b)    Termination by the Company Without Cause.. If the Executive’s employment
is terminated by the Company without Cause as provided in Section 4(d), then the
Company shall, through the Date of Termination, pay the Executive his Accrued
Benefit. In addition,
 
(i) within ten (10) days of the Date of Termination, the Company shall pay the
Executive a lump sum payment equal to the Executive’s annual Base Salary (the
“Severance Amount”),
 
(ii) all stock-based and other equity awards held by the Executive shall vest
and become exercisable or nonforfeitable as of the Date of Termination;
 
(iii) subject to the Executive’s election to continue health benefits and
co-payment of premium amounts at the active employees’ rate, the Executive shall
continue to participate in the Company’s group health, dental and vision program
for 12 months; provided, however, that the continuation of health benefits under
this Section 5(b)(iii) shall reduce and count against the Executive’s rights
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”);
 
(iv) anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s termination of employment, the Executive is considered a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”), and if any payment that
the Executive becomes entitled to under this Agreement would be considered
deferred compensation subject to interest and additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, then no such payment shall be payable prior to the
date that is the earlier of (i) six months after the Executive’s Date of
Termination, (ii) the Executive’s death.
 
6.    Indemnification.
 
(a)    As a material inducement to Executive to enter into this Agreement, the
Company and the Executive have entered into an indemnification agreement (the
“Indemnification Agreement”). A fully executed copy of the Indemnification
Agreement is attached hereto as Exhibit C.
 
(b)    The Company shall also use its best efforts to secure judicial approval
for the indemnification of the Executive, to the fullest extent permitted by
law, in the event of a bankruptcy filing or other court administered
reorganization or liquidation process involving the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
7.    Directors’ and Officers’ Insurance.
 
(a)    During the Term and for a period of three (3) years thereafter, the
Company shall maintain directors’ and officers’ insurance, which shall include
coverage of the Executive, in an aggregate amount of $7 million, in a form
satisfactory to the Executive.
 
(b)    Upon the cancellation or non-renewal of the insurance described in
Section 8(a), the Company shall purchase a six (6) year reporting tail for such
insurance, which shall include coverage of the Executive, in a form satisfactory
to the Executive.
 
8.    Confidential Information and Cooperation.
 
(a)    Confidential Information. As used in this Agreement, “Confidential
Information” means information belonging to the Company which is of value to the
Company in the course of conducting its business and the disclosure of which
could result in a competitive or other disadvantage to the Company. Confidential
Information includes, without limitation, financial information, reports, and
forecasts; inventions, improvements and other intellectual property; trade
secrets; know-how; designs, processes or formulae; software; market or sales
information or plans; customer lists; and business plans, prospects and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities) which have been discussed or considered by the management of the
Company. Confidential Information includes information developed by the
Executive in the course of the Executive’s employment by the Company, as well as
other information to which the Executive may have access in connection with the
Executive’s employment. Confidential Information also includes the confidential
information of others with which the Company has a business relationship.
Notwithstanding the foregoing, Confidential Information does not include
information in the public domain, unless due to breach of the Executive’s duties
under Section 10(b).
 
(b)    Confidentiality. The Executive understands and agrees that the
Executive’s employment creates a relationship of confidence and trust between
the Executive and the Company with respect to all Confidential Information. At
all times, both during the Executive’s employment with the Company and after its
termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Company, except as may be
necessary in the ordinary course of performing the Executive’s duties to the
Company. Anything herein to the contrary notwithstanding, the provisions of this
subsection (b) shall not apply (i) when disclosure is required by law or by any
court, arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction to order the Executive to disclose
or make accessible any information, provided that, unless otherwise prohibited
by law, the Executive shall provide Company with prompt notice of any such
requested or required disclosure and shall cooperate in all reasonable respects
with the Company in any effort by the Company to prevent or otherwise contest
such disclosure, or (ii) with respect to any other litigation, arbitration or
mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement.
 
(c)    Documents, Records, etc. All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Company or are produced
by the Executive in connection with the Executive’s employment will be and
remain the sole property of the Company. The Executive will return to the
Company all such materials and property as and when requested by the Company. In
any event, the Executive will return all such materials and property immediately
upon termination of the Executive’s employment for any reason. The Executive
will not retain with the Executive any such material or property or any copies
thereof after such termination.
 
(d)    Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Company that the Executive’s execution of this Agreement, the
Executive’s employment with the Company and the performance of the Executive’s
proposed duties for the Company will not violate any obligations the Executive
may have to any such previous employer or other party. In the Executive’s work
for the Company, the Executive will not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)    Litigation and Regulatory Cooperation. During and after the Executive’s
employment, upon reasonable notice adding normal business hours, the Executive
shall cooperate fully with the Company in the defense or prosecution of any
claims or actions now in existence or which may be brought in the future against
or on behalf of the Company which relate to events or occurrences that
transpired while the Executive was employed by the Company. The Executive’s
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Company at mutually convenient
times. During and after the Executive’s employment, the Executive also shall
cooperate fully with the Company in connection with any investigation or review
of any federal, state or local regulatory authority as any such investigation or
review relates to events or occurrences that transpired while the Executive was
employed by the Company. The Company shall reimburse the Executive for any
reasonable out-of-pocket expenses incurred in connection with the Executive’s
performance of obligations pursuant to this Section 10(e). Such expenses shall
include, but not limited to, travel costs consistent with the Company’s travel
reimbursement policy then in effect, and legal fees to the extent that the
Executive believes that there is or will be a conflict between his interests and
the interests of the Company in connection with the matter about which the
Company has requested cooperation and that, therefore, separate representation
is warranted. In addition, following the Term, for all time the Executive
expends in cooperating pursuant to this Section 10(e), the Company shall
compensate Executive at the rate of $145 per hour, provided, however,
Executive’s right to compensation shall not apply to time spent in activities
that could have been compelled pursuant to a subpoena, including testimony and
related attendance at depositions, hearings or trials. The Executive’s
entitlement to reimbursement of such expenses, including legal fees, shall in no
way limit or affect the Executive’s rights to be indemnified and/or advanced
expenses in accordance with the Company’s corporate documents, the Company’s
insurance policies, as referenced in Section 8, and/or in accordance with the
Indemnification Agreement referenced in Section 7
 
9.    Consent to Jurisdiction. The parties hereby consent to the jurisdiction of
the United States District Court for the Southern District of New York.
Accordingly, with respect to any such court action, the Employer and the
Executive (a) submit to the personal jurisdiction of such courts; (b) consent to
service of process; and (c) waive any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.
 
10.    Resolution of Disputes. Any claim or controversy arising out of or
relating to this Agreement or the Executive's employment with the Company or the
termination thereof (including, without limitation, any claims of unlawful
employment discrimination whether based on age or otherwise) (collectively,
"Covered Claims") shall, to the fullest extent provided by law, be resolved by
binding arbitration to be held, unless otherwise agreed, in Boston,
Massachusetts under the auspices of the American Arbitration Association
(“AAA”), in accordance with the National Rules for the Resolution of Employment
Disputes including, but not limited to, the rules and procedures applicable to
the selection of arbitrators. In the event that any person or entity other than
the Executive or the Company may be a party with regard to any such controversy
or claim, such controversy or claim, to the extent involving such third party,
shall be submitted to arbitration subject to such other person or entity’s
agreement. Judgment upon the award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof. This Section 12 shall be specifically
enforceable.
 
11.    Entire Agreement and Binding Effect. This Agreement, the Escrow Agreement
between the Company and Executive, a copy of which is attached hereto as Exhibit
A, the Indemnification Agreement between the Company and Executive, a copy of
which is attached hereto as Exhibit C, and each equity-related agreement
executed by each of the Company and Executive as of the date hereof, contain the
entire agreement of the parties with respect to the subject matter hereof and
supersedes all prior communications, agreements and understandings, written or
oral, and shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, permitted assigns and legal representatives.
Moreover, the Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place. Notwithstanding
the foregoing, nothing in this Agreement shall be construed to affect
Executive’s rights to equity compensation pursuant to applicable plans and
agreements.
 
12.    Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
 
13.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
 
 
5

--------------------------------------------------------------------------------

 
 
14.    409A. All benefits and payments to the Executive hereunder are intended
to be in accordance with Section 409A of the Code, and the Company shall have
the right, acting reasonably, in good faith and upon prior notice to the
Executive and/or when requested by the Executive, to amend or modify this
Agreement, but only to the extent necessary to avoid the imposition of
additional taxes, penalties and interest under such Section 409A; provided that
such amendment or modification substantially preserves the value to the
Executive of the affected benefit or payment.
 
15.    Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the CEO.
 
16.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.
 
17.    Governing Law. This is a Massachusetts contract and shall be construed
under and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth. With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the First Circuit.
 
18.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.
 

 
OSIRIS CORPORATION
 
By: /s/ PETTER M. ETHOLM
Its: President and CEO


 
/s/ ILAN DANIELI
Ilan Danieli

 
 
6

--------------------------------------------------------------------------------

 
 